Citation Nr: 0706102	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  05-04 381	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
shrapnel wound to the left thigh.

2.  Entitlement to service connection for an amputation of 
the right fifth toe.

3. Entitlement to service connection for bilateral hearing 
loss.  

4. Entitlement to service connection for residuals of cold 
injury to the feet.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1951 to 
September 1953.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a July 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in September 2004, a 
statement of the case was issued in January 2005, and a 
substantive appeal was received in February 2005.  The 
veteran testified at a Board hearing at the RO in May 2005.

The Board observes that the July 2004 RO rating decision 
included a denial of service connection for aortic stenosis, 
aortic insufficiency, coronary artery disease, and type II 
diabetes mellitus.  Although these issues were encompassed in 
the veteran's notice of disagreement, he indicated in his 
substantive appeal (VA Form 9) that he is not appealing these 
issues.  As such, they are not before the Board at this time.  
 
The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran testified at the May 2005 Board hearing that he 
was in combat conditions while stationed in Korea from August 
1952 to August 1953.  He claims he was exposed to extremely 
cold temperatures and that he was not provided with any 
insulated boots until approximately Easter of 1953.  He also 
testified as to his belief that he suffered a shrapnel wound 
to the left thigh during his Korean service.  He also 
contends that he was exposed to excessive noise without the 
benefit of any protection for his ears.  Finally, the veteran 
stated that many of his service medical records have been 
destroyed.  

Pursuant to 38 U.S.C.A. § 1154(b) (West 2002), with respect 
to combat veterans, "The Secretary shall accept as sufficient 
proof of service-connection . . . satisfactory lay or other 
evidence of service incurrence or aggravation of such injury 
or disease, if consistent with the circumstances, conditions 
and hardships of such service . . . Service-connection of 
such injury or disease may be rebutted by clear and 
convincing evidence to the contrary."  See also 38 C.F.R. § 
3.304(d) (2006).  The Board notes that the veteran's DD 214 
does not show that the veteran received a combat infantry 
badge (CIB) or any other decorations that would confirm 
combat duty.  In view of the veteran's testimony, the Board 
believes that VA should obtain the veteran's service 
personnel records to determine whether the veteran should be 
considered a combat veteran for purposes of 38 U.S.C.A. 
§ 1154(b).  

In view of the veteran's testimony and the need to return the 
case to the RO to request service personnel records, the 
Board believes it appropriate to also request another search 
for any additional service medical records.  Likewise, since 
there is some indication in the claims file (a June 2004 VA 
Form 21-4138) that the veteran has been awarded Social 
Security disability benefits, appropriate action to obtain 
those records is also in order.  .  See Murincsak v. 
Derwinski, 2 Vet. App. 363, 370-72 (1992).  It appears that 
appropriate VA examinations are also necessary to meet the 
requirements of 38 C.F.R. § 3.159(c)(4).

Finally, the Board notes that during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include:  (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  Dingess/Hartman, slip op. at 14.  The Board 
recognizes that the new requirements of VCAA notice were not 
in effect at the time the RO issued its VCAA notice.  As 
such, the new requirements do not constitute the basis of 
this remand.  However, since the issue needs to be remanded 
on other grounds, the Board finds that the RO should comply 
with the most recent Court analysis.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate letter to ensure 
compliance with the Dingess/Hartman 
decision.  

2.  The RO should contact the National 
Personnel Records Center (NPRC) and any 
other relevant department, and request 
the veteran's service personnel records 
and also any additional service medical 
records.  

3.  The RO should contact the Social 
Security Administration (SSA) and request 
copies of the veteran's records regarding 
SSA disability benefits, including any 
SSA administrative decisions (favorable 
or unfavorable) and the medical records 
upon which the decisions were based.

4.  After completion of the above, the RO 
should formally determine if the veteran 
is a combat veteran for purposes of 
application of 38 U.S.C.A. § 1154(b).  

5.  The veteran should then be afforded 
appropriate VA examinations for the 
purpose of determining the nature and 
etiology of the claimed left thigh 
disorder, right fifth toe amputation, 
cold injury to the feet, and bilateral 
hearing loss.  It is imperative that the 
claims file be made available to the 
examiners for review in connection with 
the examinations.  If the RO has 
determined that the veteran is a combat 
veteran, then the examiners should be 
informed of any factual assertion of the 
veteran regarding an injury during combat 
which is to be accepted for purposes of 
38 U.S.C.A. § 1154(b).  

     Following a review of the relevant 
medical evidence in the claims file, to 
include the service medical records; 
post-service medical records; the medical 
history obtained from the veteran; the 
clinical evaluation; and any tests that 
are deemed necessary, each examiner 
should offer an opinion as to whether it 
is at least as likely as not (50 percent 
or more likelihood) that the particular 
disability for which they examined the 
veteran was manifested during service or 
is causally related to service.  

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the veteran's claim 
with consideration of all evidence in the 
claims file.  The RO should issue a 
supplemental statement of the case and 
afford the veteran an opportunity to 
respond.  Thereafter, the case should be 
retuned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


